Case 2:19-cv-00232-JRG Document 74 Filed 04/03/20 Page 1 of 4 PageID #: 1482




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR EVOLUTION LLC,                             §
                                                    §
               Plaintiff,                           §
                                                        Case No. 2:19-cv-00232-JRG
                                                    §
       v.                                               (Lead Case)
                                                    §
T-MOBILE US, INC. AND T-MOBILE USA,                 §   Jury Trial Demanded
INC.,                                               §
                                                    §
               Defendants.                          §
                                                    §
                                                    §
CELLULAR EVOLUTION LLC,                             §
                                                    §
               Plaintiff,                               Case No. 2:19-cv-00228-JRG
                                                    §
                                                        (Consolidated Case)
       v.                                           §
                                                    §   Jury Trial Demanded
AT&T MOBILITY LLC AND CRICKET                       §
WIRELESS LLC,                                       §
                                                    §
               Defendants.                          §


               JOINT MOTION REQUESTING ENTRY OF ORDER
         FOCUSING PATENT CLAIMS AND PRIOR ART TO REDUCE COSTS

       Plaintiff Cellular Evolution LLC and Defendants T-Mobile US, Inc., T-Mobile USA, Inc.,

AT&T Mobility and Cricket Wireless, LLC. hereby jointly move for entry of an Order Focusing

Patent Claims and Prior Art to Reduce Costs (the “Order”). The agreed Order is attached as

Exhibit A. All parties have agreed to this Order and accordingly, the parties jointly request that

the Court enter the same.




                                                1
Case 2:19-cv-00232-JRG Document 74 Filed 04/03/20 Page 2 of 4 PageID #: 1483




Dated: April 3, 2020                      Respectfully submitted,

                                          /s/ Drew Kim
                                          Amir Alavi
                                          Texas Bar No. 00793239
                                          aalavi@azalaw.com
                                          Masood Anjom
                                          Texas Bar No. 24055107
                                          manjom@azalaw.com
                                          Louis Liao
                                          Texas Bar No. 24109471
                                          lliao@azalaw.com
                                          Ahmad, Zavitsanos, Anaipakos, Alavi &
                                          Mensing P.C.
                                          1221 McKinney Street, Suite 2500
                                          Houston, TX 77010
                                          Telephone: 713-655-1101
                                          Facsimile: 713-655-0062

                                          ATTORNEYS FOR PLAINTIFF
                                          CELLULAR EVOLUTION LLC

                                          /s/ Katherine Dominguez.
                                          Josh A. Krevitt
                                          jkrevitt@gibsondunn.com
                                          Katherine Dominguez
                                          kdominguez@gibsondunn.com
                                          Gibson Dunn & Crutcher, LLP
                                          200 Park Ave., 48th Floor
                                          New York, NY 10166
                                          Telephone: (212) 351-2490
                                          Facsimile: (212) 351-4035

                                          Melissa Richards Smith
                                          melissa@gillamsmithlaw.com
                                          Gillam & Smith LLP
                                          303 South Washington Ave.
                                          Marshall, TX 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257

                                          ATTORNEYS FOR DEFENDANTS T-
                                          MOBILE US, INC. AND T-MOBILE
                                          USA, INC.




                                     2
Case 2:19-cv-00232-JRG Document 74 Filed 04/03/20 Page 3 of 4 PageID #: 1484




                                          /s/ Talbot R. Hansum.
                                          Brett Christopher Govett
                                          brett.govett@nortonrosefulbright.com
                                          NORTON ROSE FULBRIGHT US LP
                                          2200 Ross Avenue, Suite 2800
                                          Dallas, TX 75201
                                          Telephone: (214) 855-8118
                                          Facsimile: (214) 855-8200

                                          Daniel S. Leventhal
                                          daniel.levanthal@nortonrosefulbright.com
                                          Richard S. Zembek
                                          richard.zembek@nortonrosefulbright.com
                                          NORTON ROSE FULBRIGHT US LP
                                          1301 McKinney, Suite 5100
                                          Houston, TX 77010
                                          Telephone: (713) 651-5151
                                          Facsimile: (713) 651-5246

                                          Talbot R. Hansum
                                          talbot.hansum@nortonrosefulbright.com
                                          NORTON ROSE FULBRIGHT US LP
                                          98 San Jacinto Blvd., Suite 1100
                                          Austin, TX 78701
                                          Telephone: (512) 536-3018
                                          Facsimile: (512) 536-4598

                                          ATTORNEYS FOR DEFENDANTS
                                          AT&T MOBILITY LLC AND
                                          CRICKET WIRELESS




                                     3
Case 2:19-cv-00232-JRG Document 74 Filed 04/03/20 Page 4 of 4 PageID #: 1485




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was filed electronically in compliance with Local Rules CV-5(a) on April 3, 2020. As
such, this document was served on all counsel of record pursuant to Local Rules CV-5(a)(3)(A)
and the Federal Rules of Civil Procedure.

                                                   /s/ Talbot R. Hansum
                                                   Talbot R. Hansum




                                               4
